DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests amending “a header extending through said outlet manifold” (see line 9) to “a plurality of fluidization distributors extending through said outlet manifold”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The examiner suggests amending “a header extending through said outlet manifold” (see line 8) to “a plurality of fluidization distributors extending through said outlet manifold”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The examiner suggests amending “a header extending through said outlet manifold” (see line 8) to “a plurality of fluidization distributors extending through said outlet manifold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “header” in claim 1 is used by the claim to mean “distributor, distributor/distribution pipe, a pipe, feedline or conduit” while the accepted meaning is “a chamber to which the ends of a number of tubes are connected so that water or steam may pass freely from one tube to the other; also called: header tank:  a reservoir, tank, or hopper that maintains a gravity feed or a static fluid pressure in an apparatus” The term is indefinite because the specification does not clearly redefine the term.
The examiner will interpret the header as a distributor/distribution pipe.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: If one was to interpret the “header” as a distribution/distributor pipe, the distribution/distributor pipe feed a plurality of fluidization distributors. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “header” in claim 9 is used by the claim to mean “distributor, distributor/distribution pipe, a pipe, feedline or conduit” while the accepted meaning is “a chamber to which the ends of a number of tubes are connected so that water or steam may pass freely ” The term is indefinite because the specification does not clearly redefine the term.
The examiner will interpret the header as a distributor/distribution pipe.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: If one was to interpret the “header” as a distribution/distributor pipe, the distribution/distributor pipe feed a plurality of fluidization distributors. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “header” in claim 18 is used by the claim to mean “distributor, distributor/distribution pipe, a pipe, feedline or conduit” while the accepted meaning is “a chamber to which the ends of a number of tubes are connected so that water or steam may pass freely from one tube to the other; also called: header tank:  a reservoir, tank, or hopper that maintains a gravity feed or a static fluid pressure in an apparatus” The term is indefinite because the specification does not clearly redefine the term.
The examiner will interpret the header as a distributor/distribution pipe.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: If one was to interpret the “header” as a distribution/distributor pipe, the distribution/distributor pipe feed a plurality of fluidization distributors. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (WO 2012/118710 A2) in view of Haun et al. (US 4,960,503).
	Regarding claim 1, Palmas et al. discloses a process for fluidizing a bed of catalyst in a catalyst cooler (100) comprising internals and said bed of catalyst: passing water from a water manifold (114) to an inner tube; heating water in said inner tube by indirect heat exchange with said bed of catalyst to vaporize at least some of the water; passing vaporized water to an outer tube nested around said inner tube (bayonet); collecting said vaporized water in an outlet manifold (130); feeding fluidizing gas to said catalyst cooler (100) and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst (see Abstract; figure and paragraphs 0009 and 0020-0035).
Palmas et al. fails to disclose feeding fluidizing gas to said catalyst cooler through a header extending said outlet manifold and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst.
Haun et al. discloses feeding fluidizing gas to a catalyst cooler (54) through a nozzle (70), or header, and distributing said fluidizing gas to a bed of catalyst to fluidize said bed of catalyst and an outlet manifold (see figure and column 7, line 59 through column 8, line 28).
Haun et al. fails to disclose that the nozzle, or header, extends through the outlet manifold into the catalyst bed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmas et al. with the teachings of Haun et al. resulting in feeding fluidizing gas to said catalyst cooler through a header and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst in order to aid in circulation of catalyst (see Haun et al. column 7, line 59 through column 8, line 28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the nozzle, or header, extends through the outlet manifold into the catalyst bed resulting in feeding fluidizing gas to said catalyst cooler through a header extending said outlet manifold and distributing said fluidizing gas to said bed of catalyst to fluidize said bed of catalyst, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	Regarding claim 2, the combined teachings of Palmas et al. and Haun et al. disclose a process further comprising a plurality of inner tubes and a plurality of outer tubes are respectively nested around a respective inner tube and water is passed from the water manifold to said plurality of inner tubes and vaporized water is passed from said outer tubes to said outlet manifold, since Palmas discloses a process further comprising a plurality of inner tubes and a plurality of outer tubes are respectively nested around a respective inner tube and water is passed from the water manifold to said plurality of inner tubes and vaporized water is passed from said outer tubes to said outlet manifold (130) (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses a process further comprising a plurality of inner tubes (64) and a plurality of outer tubes (58) are respectively nested around a respective inner tube and water is passed from the water manifold to said plurality of inner tubes and vaporized water is passed from said outer tubes to said outlet manifold (see figure and column 7, line 59 through column 8, line 28).
Regarding claim 3, the combined teachings of Palmas et al. and Haun et al. disclose a process further comprising feeding said fluidizing gas to said catalyst cooler through said header that supplies fluidization distributors, since Haun et al. discloses a process further comprising feeding said fluidizing gas to said catalyst cooler through said header (nozzle, 70) that supplies fluidization distributors (see figure and column 7, line 59 through column 8, line 28).
Regarding claim 4, the combined teachings of Palmas et al. and Haun et al. disclose a process further comprising passing fluidizing gas from said header to said bed of catalyst between said outer tubes, Haun et al. discloses a process a process further comprising passing fluidizing gas from said header to said bed of catalyst between said outer tubes (see figure and column 7, line 59 through column 8, line 28).
Regarding claim 5, the combined teachings of Palmas et al. and Haun et al. disclose a process further comprising feeding said fluidizing gas through said header in said outlet manifold, since Haun et al. discloses a process further comprising feeding said fluidizing gas through said header in said outlet manifold tubes (see figure and column 7, line 59 through column 8, line 28).
a process further comprising heating said fluidizing gas by indirect heat exchange with said vaporized water in said outlet manifold, since Palmas discloses a process further comprising heating said fluidizing gas by indirect heat exchange with said vaporized water in said outlet manifold (130) (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses a process further comprising heating said fluidizing gas by indirect heat exchange with said vaporized water in said outlet manifold (see figure; column 3, lines 12-34; column 7, line 59 through column 8, line 28; and column 9, line 61 through column 10, line 9).
Regarding claim 7, the combined teachings of Palmas et al. and Haun et al. disclose a process further feeding water to said water manifold and vaporized water exits from said outlet manifold, since Palmas discloses a process further feeding water to said water manifold (114) and vaporized water exits from said outlet manifold (130) (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses a process further feeding water to said water manifold and vaporized water exits from said outlet manifold (see figure; column 3, lines 12-34; column 7, line 59 through column 8, line 28; and column 9, line 61 through column 10, line 9).
Regarding claim 8, the combined teachings of Palmas et al. and Haun et al. disclose a process further comprising: combusting coke from spent catalyst in a regenerator to provide regenerated catalyst and flue gas; passing hot catalyst from said regenerator to said catalyst cooler to cool said hot catalyst; and passing cooled catalyst back to said regenerator, since Palmas discloses a process further comprising: combusting coke from spent catalyst in a regenerator (30) to provide regenerated catalyst and flue gas; passing hot catalyst from said regenerator (100) to said catalyst cooler to cool said hot catalyst; and passing cooled catalyst back to said regenerator (100) (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses a process further comprising: combusting coke from spent catalyst in a regenerator (12) to provide regenerated catalyst and flue gas; passing hot catalyst 
Regarding claim 9, Palmas et al. discloses an apparatus for cooling catalyst comprising: a catalyst cooler (100) comprising a plurality of inner tubes each surrounded by an outer tube to comprise a plurality of outer tubes; a water manifold (114) defined by a water tube sheet and in communication with said plurality of inner tubes; and an outlet manifold (130) defined by an outlet tube sheet and in communication with said plurality of outer tubes (see Abstract; figure and paragraphs 0009 and 0020-0035).
Palmas et al. fails to disclose a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler.
Haun et al. discloses a header (nozzle, 70) extending through an outlet manifold for delivering fluidizing gas to a catalyst cooler (54) (see figure and column 7, line 59 through column 8, line 28).
Haun et al. fails to disclose a header extending through said outlet manifold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmas et al. with the teachings of Haun et al. resulting in a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler in order to aid in circulation of catalyst (see Haun et al. column 7, line 59 through column 8, line 28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
an apparatus further comprising pipes in communication with said header for distributing said fluidizing gas to said catalyst cooler, since Haun et al. discloses an apparatus further comprising pipes in communication with said header (nozzle, 70) for distributing said fluidizing gas to said catalyst cooler (54) (see figure and column 7, line 59 through column 8, line 28).
Regarding claim 11, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said pipes protrude through said outlet tube sheet with an open end for emitting gas from said open end, since Haun et al. discloses an apparatus wherein said pipes protrude through said header (nozzle, 70) (see figure and column 7, line 59 through column 8, line 28) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler resulting in an apparatus wherein said pipes protrude through said outlet tube sheet with an open end for emitting gas from said open end, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 13, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said header protrudes through a wall of said catalyst cooler, since Haun et al. discloses an apparatus wherein said header (nozzle, 70) protrudes through a wall of said catalyst cooler (54) (see figure and column 7, line 59 through column 8, line 28).
Regarding claim 14, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said header extends between rows of said inner tubes in said outlet manifold, since Haun et al. discloses an apparatus wherein said header (nozzle, 70) extends between rows of said outer tubes (58) in said outlet manifold (see figure and column 7, line 59 through column 8, line 28) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler 
Regarding claim 15, the combined teachings of Palmas et al. and Haun et al. fail to disclose to an apparatus wherein a single header communicates only with a single row of fluidization distributors.
	It would have been an obvious matter of design choice to have a single header communicates only with a single row of fluidization distributors, since applicant has not disclosed that having a single header communicates only with a single row of fluidization distributors solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a single header communicates only with a single row of fluidization distributors.
Regarding claim 16, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said outlet manifold is defined by said water tube sheet, Palmas et al. discloses an apparatus wherein said outlet manifold (130) is defined by said water tube sheet (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses an apparatus wherein said outlet manifold is defined by said water tube sheet (see figure; column 3, lines 12-34; column 7, line 59 through column 8, line 28; and column 9, line 61 through column 10, line 9).
Regarding claim 17, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus further comprising a catalyst regenerator connected to said catalyst cooler; since Palmas et al. discloses an apparatus further comprising a catalyst regenerator (30) connected to said catalyst cooler (100) (see Abstract; figure and paragraphs 0009 and 0020-0035) and Haun et al. discloses an apparatus further comprising a catalyst regenerator connected to said catalyst cooler (see figure and column 7, line 59 through column 8, line 28).
an apparatus for cooling catalyst comprising: a catalyst cooler (100) comprising a plurality of inner tubes each surrounded by an outer tube to comprise a plurality of outer tubes; a water manifold (114) defined by a water tube sheet and in communication with said plurality of inner tubes; and an outlet manifold (130) defined by an outlet tube sheet and said water tube sheet, said outlet manifold (130) in communication with said plurality of outer tubes(see Abstract; figure and paragraphs 0009 and 0020-0035).
Palmas et al. fails to disclose a header protruding through a wall of said catalyst cooler and extending through said outlet manifold for delivering fluidizing gas to pipes extending through said outlet tube sheet into said catalyst cooler.
Haun et al. discloses a header (nozzle, 70) protruding through a wall of said catalyst cooler for delivering fluidizing gas to pipes extending through said outlet tube sheet into said catalyst cooler (54) (see figure and column 7, line 59 through column 8, line 28).
Haun et al. fails to disclose a header extending through said outlet manifold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmas et al. with the teachings of Haun et al. resulting in a header protruding through a wall of said catalyst cooler for delivering fluidizing gas to pipes extending through said outlet tube sheet into said catalyst cooler in order to aid in circulation of catalyst (see Haun et al. column 7, line 59 through column 8, line 28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a header extending through said outlet manifold, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 19, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said pipes have an open end for emitting gas from said open end, since Haun et al. 
Regarding claim 20, the combined teachings of Palmas et al. and Haun et al. disclose an apparatus wherein said header extends between rows of said inner tubes in said outlet manifold,  since Haun et al. discloses an apparatus wherein said header (nozzle, 70) extends between rows of said outer tubes (58) in said outlet manifold (see figure and column 7, line 59 through column 8, line 28) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to a header extending through said outlet manifold for delivering fluidizing gas to said catalyst cooler resulting in an apparatus wherein said header extends between rows of said inner tubes in said outlet manifold, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
	
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, Palmas et al. fails to disclose or suggest an apparatus further comprising a cap fixed above said open end.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 30, 2021, with respect to the 112(b) rejection of claims 9, 13 and 17 have been fully considered and are persuasive.  The 112(b) rejection of claims 9, 13 and 17 has been withdrawn.

Claim 1 is amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774